 Case 1:19-mc-00290-LPS Document 39 Filed 09/08/20 Page 1 of 6 PageID #: 502




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE



 OI EUROPEAN GROUP B.V.,

                            Plaintiff,
                    v.
                                                                   C.A. No.: 19-mc-00290-LPS
 BOLIVARIAN REPUBLIC OF VENEZUELA,

                            Defendant.



  DEFENDANT BOLIVARIAN REPUBLIC OF VENEZUELA’S OPPOSITION TO
PLAINTIFF’S MOTION FOR LEAVE TO FILE A SUPPLEMENTAL MEMORANDUM
      IN SUPPORT OF PLAINTIFF’S MOTION FOR RECONSIDERATION

               Defendant Bolivarian Republic of Venezuela (“the Republic” or “Venezuela”)

respectfully submits this opposition to the Motion of Plaintiff OI European Group B.V.

(“OIEG”)for leave to file a Supplemental Memorandum in Support of Plaintiff’s Motion for

Reconsideration (D.I. 36) (the “Motion”). OIEG’s proposed memorandum relates solely to a new

legal theory that OIEG improperly raised for the first time on reconsideration, despite the fact that

it was fully available to OIEG at the time of its original attachment motion. What is more, the

additional evidence OIEG seeks to advance is wholly irrelevant to the relationship between the

government of Venezuela and its state-owned entities within the United States, which is the

pertinent issue in deciding the ownership of the assets OIEG seeks to attach. OIEG’s Motion is

procedurally improper and substantively irrelevant and should be denied.

       1.      On November 4, 2019, OIEG registered a judgment against the Republic with this

Court and moved for an order authorizing the issuance of a writ of attachment fieri facias attaching

the shares of PDV Holding, Inc. (“PDVH”) owned by Petróleos de Venezuela S.A., (“PDVSA”).

D.I. 1, 2. In its brief supporting that motion, OIEG relied on a single theory: that the writ of
 Case 1:19-mc-00290-LPS Document 39 Filed 09/08/20 Page 2 of 6 PageID #: 503




attachment should be granted based exclusively on collateral estoppel because, OIEG argued, the

issues presented supposedly were “identical to those in Crystallex I and Crystallex II.” D.I. 3 at

9.

       2.      This Court rejected OIEG’s collateral estoppel argument in its December 12, 2019

Order (the “December 12 Order”), and held that the question of whether PDVSA is now an alter

ego of the Republic is “not identical to the issue decided in the Crystallex Asset Proceeding, and

has not been actually litigated and decided on the merits.” D.I. 26 at 14.

       3.      OIEG then moved for reconsideration of the December 12 Order (the

“Reconsideration Motion”). D.I. 27. The Reconsideration Motion raised for the first time an

entirely new “alternative argument,” namely that current facts—which OIEG had failed to raise in

its attachment motion, and that were neither actually litigated nor necessarily decided in the

Crystallex Asset Proceeding—justified a finding that PDVSA is today the alter ego of Venezuela.

D.I. 28 at 4–7. OIEG now seeks by this Motion to supplement its new argument with an additional

brief in support of its Reconsideration Motion.

       4.      OIEG’s Motion, like the Reconsideration Motion it seeks to bolster, is nothing more

than an attempt to circumvent the December 12 Order by introducing theories and “new” evidence

OIEG did not bother to present at the procedurally proper time. As the Republic explained in its

opposition to the Reconsideration Motion, OIEG’s alternate theory—advanced for the first time

on reconsideration—is patently improper as a matter of procedure and unpersuasive as a matter of

substance. D.I. 30 at 5–8. The instant Motion fails for similar reasons.

       5.      In considering whether to permit a party to supplement the record, courts in this

District consider “1) the timing of the motion and the moving party’s explanation for failing to

introduce the evidence earlier, 2) whether the evidence sought to be introduced is especially



                                                  -2-
 Case 1:19-mc-00290-LPS Document 39 Filed 09/08/20 Page 3 of 6 PageID #: 504




important or probative, and 3) whether reopening will cause undue prejudice to the nonmoving

party.” Federal Election Comm’n v. O’Donnell, 2017 WL 2200911, at *2–3 (D. Del. May 19,

2017) (Stark, J.) (citing In re Chemed Corp., 2017 WL 1712530, at *5, n.5 (D. Del. Apr. 25,

2017)). Each of these factors weighs against OIEG’s Motion.

        6.      First, the Motion is untimely because it relates solely to a legal theory that OIEG

could have, but failed to, raise at the time of its initial attachment motion. In its attachment motion,

OIEG elected to rely solely on collateral estoppel rather than attempting to advance an independent

record to support its alter ego theory. See D.I. 26 at 17 (“OI has failed to present any evidence

other than attempting to rely on the record created in the Crystallex Asset Proceeding”). This is a

clear abuse of the rules governing such motions. Reconsideration “may not be used as a ‘means

to argue new facts or issues that inexcusably were not presented to the court in the matter

previously decided.’” LSF9 Master Participation Tr. v. Tucker, 2019 U.S. Dist. LEXIS 188641

at *2-3 (D. Del. Oct. 30, 2019) (citing Brambles USA, Inc. v. Blocker, 735 F. Supp. 1239, 1240

(D. Del. 1990) (emphasis added)).

        7.      Moreover, the evidence OIEG has attempted to advance, both in this Motion and

its earlier Reconsideration Motion, consists merely of a few press clippings purporting to show

that PDVSA assets outside the United States are still under the control of the Maduro regime.

Although the articles OIEG now seeks to introduce are dated more recently than those it included

in its Reconsideration Motion, they advance the very same argument, which was available to OIEG

when it first sought attachment. This Court has denied motions to supplement the record under

similar circumstances, including in the case on which OIEG’s Motion relies. See O’Donnell, 2017

WL 2200911, at *2-3 (D. Del. May 19, 2017) (denying request to supplement the record because,




                                                  -3-
    Case 1:19-mc-00290-LPS Document 39 Filed 09/08/20 Page 4 of 6 PageID #: 505




inter alia, the motion was “woefully untimely” where the moving party “made no attempt” to

present its argument in prior briefs).

         8.    Second, the evidence OIEG seeks to present is neither “especially important” nor

“probative” to the December 12 Order OIEG asks the Court to reconsider or to OIEG’s alternative

theory advanced for the first time on reconsideration. Indeed, the record OIEG attempts to advance

here is wholly irrelevant to the issues before the Court in the December 12 Order, which were

limited entirely to the application of collateral estoppel.

         9.    Even if the Court were to entertain OIEG’s procedurally improper alternate theory

that attachment is proper under today’s facts (and the Court should not), OIEG’s argument that

Maduro remains in control of PDVSA outside the United States is beside the point. The relevant

question here is control of the assets that OIEG seeks to attach, namely, PDVSA’s shares in PDVH,

which are located in the United States.1 OIEG presents nothing to suggest those assets are not

controlled by the Interim Guaidó Government through properly authorized and constituted

corporate boards. D.I. 11 at 5–7; see also Jiménez v. Palacios, 2019 WL 3526479, at *13 (Del.

Ch. Aug. 2, 2019) (holding that Guaidó’s February 2019 appointment of an ad hoc Managing

Board of PDVSA was valid and lawful); Crystallex Int’l Corp. v. Bolivarian Republic of

Venezuela, No. 1:17-mc-00151-LPS, D.I. 212 (D. Del. July 16, 2020) (Statement of Interest of the

United States) at 8 (noting that“[t]he State Department has indicated that it has no reason to doubt

the veracity of [Venezuela’s] representations concerning the independence of the PDVSA, PDVH,

and CITGO boards” ); Crystallex Int’l Corp. v. Bolivarian Republic of Venezuela, No. 1:17-mc-

00151-LPS, D.I. 220 (D. Del. Aug. 28, 2020) (Supplemental Brief in Support of the Statement of



1
 Under Delaware law, shares of Delaware corporations are deemed to be located in Delaware. 8
Del. C. § 169.

                                                  -4-
    Case 1:19-mc-00290-LPS Document 39 Filed 09/08/20 Page 5 of 6 PageID #: 506




Interest of the United States) at 3 (same). OIEG’s repeated claims regarding PDVSA’s operations

within Venezuela have no bearing on whether the assets to be attached are in fact owned by

Venezuela, which is the question at hand.

         10.   Finally, under these circumstances, permitting OIEG supplemental briefing now

would unfairly prejudice the Republic by allowing OIEG to evade the Court’s clear December 12

Order and requiring the Republic and other interested parties, including PDVSA—the owner of

the assets in question—and PDVH—the putative garnishee—to litigate under the guise of a motion

for reconsideration an alternative alter ego theory that has never been advanced on a proper record.

If OIEG were required (like all other creditors) to make its motion for attachment under proper

procedures, the Republic and other entities would have a fair opportunity to advance the numerous

other reasons why such an attachment at this time would be improper and inappropriate, including

that OIEG has apparently not sought, let alone obtained, a license to permit an attachment that is

clearly barred by current OFAC sanctions, and that PDVH, the purported garnishee, does not

possess the physical share certificates that under Delaware law must be reached by any writ of

attachment.2

                                         CONCLUSION

               The Republic respectfully requests that the Court deny OIEG’s Motion as well as

the Motion for Reconsideration that OIEG seeks to supplement.




2
 See Answering Brief of the Bolivarian Republic of Venezuela, Petróleos de Venzuela, S.A.,
and PDV Holding, Inc. Regarding Potential Future Procedures at 3–8, Crystallex Int’l Corp. v.
Bolivarian Republic of Venezuela, No. 1:17-mc-00151-LPS, ECF No. 196 (D. Del. July 7, 2020).

                                                -5-
Case 1:19-mc-00290-LPS Document 39 Filed 09/08/20 Page 6 of 6 PageID #: 507




                                        /s/ A. Thompson Bayliss
OF COUNSEL:                            A. Thompson Bayliss (#4379)
                                       Stephen C. Childs (#6711)
Sergio J. Galvis                       ABRAMS & BAYLISS
Joseph E. Neuhaus (pro hac vice)       20 Montchanin Road, Suite 200
James L. Bromley (pro hac vice)        Wilmington, Delaware 19807
SULLIVAN & CROMWELL LLP                Telephone: 302-778-1000
125 Broad Street                       bayliss@abramsbayliss.com
New York, New York 10004               childs@abramsbayliss.com
Telephone: 212-558-4000
Facsimile: 212-558-3588                Attorneys for Defendant Bolivarian Republic of
galviss@sullcrom.com                   Venezuela
neuhausj@sullcrom.com
bromleyj@sullcrom.com

Angela N. Ellis
SULLIVAN & CROMWELL LLP
1700 New York Avenue, N.W. Suite 700
Washington, D.C. 20006-5215
Telephone: 202-956-7500
Facsimile: 202-293-6330
ellisan@sullcrom.com

Dated: September 8, 2020




                                         -6-
